Title: To Benjamin Franklin from Deborah Franklin, 20[–23] May 1768
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
May the 20[-23] 1768
I have wrote to you by Capt. Folkner this is to go by Capt. Storrey by Folkner. I send the watch to be dun what Mrs. Stephenson and you pies all thow I menshoned a Wat[ch?] chaine by Capt. Sparkes I leve it an have no choyce of my one [own] and I know that Salley will be plesed with what is chose for her. This day I deliverd E Browns Close to Mr. Town to send to him we opened the trunke and tooke ought what close and Books excepte a old singal gound of Calleyco which I was advised not to send and as the trunke was much two Large to hold the Close and the fraite wold be more than it was worth I got a small Case and packed them in I hope it will plees. Be so gud as tell him we never cold find the tickit he sent aboute marey sed he was in pardnership with sum young man but as I knew nothing a boute it I Cold make no inqurey so Can Say nothing a boute it.
As to Marey I cante say much. Shee is gon to live at Burlinton but in what maner I cante say shee wente up with a man and his wife that did live at Mr. Foxcroftes and when Billey Come to town he dined thair and I am told agreed with the man and his wife to Live with them and marrey went alonge. Shee ses that if Sister had not a bin deprieved of her senses shee wold a got you to a taken Cair of her but now shee has nobodey. I Cold wish that shee was Setled in a good plase but I donte know who wold take one that is aflickted with fitts if I wanted one I shold be verey lothe to have such a one if it was not my Duty to have them. Marey mought a marreyed a man that was very Clever to Look at and got money he was a widowor had one child who did live with her mothers relashons the man had a house verey well furnished and I thought it a good ofer but shee had other noshons. I wish her well with all my harte.
Naney come to me senes I began to write and showed me a letter that shee had reseved by the laste packit. Shee is sente for and ses shee muste go or lues what shee has thair. I tel her that if shee had told me before I wold a spooke to Capt. Fokner and Storrey to a taken her but it is two laite now shee has bin sick but looks better now and I raley thinke it beste for her to go but shee is a fraid of the See but as shee is verey weekly I thinke shee had better go then stay be it as it will I wish her well with all my harte. Salley writes Mr. Bache desiers me to give his Duty to you. I was a going to say Sumething a bought Mr. Bache but I leve it tell I shall see you and you know him. I am glad that I did send the Nutts and Appills. I shold be glad to be all way a doeing[?] sum such thing to oblige you and to put it in your Power to oblige others.
I donte know wather you have bin told that Cusin Benney Macume and his Lovely Wife and five Dafters is Come hear to live and woork Jurney worke. I had them to Dine and drinke tee yisterday thay have a littel garle a servent so the Companey was 8 in all you yoused to Love Betsey as I did. I Cold wish shee had better Loocke but God rules the world and I Submit.
Poor Debbey is better as to her helth but blind still and I muste Submit agen and be thanke full that shee is not in so much pain as shee has bin in and that shee is restored to her reson in sume. I am sorrey that my letters cante give you better a Countes be so it is. I have not seen Wm. Trente but shall when he Cumes to town this is May 23 and I have had a fier in the paller all day. Cusin Salley Benneyset is a going to be marreyed. You will say what a chit chat Letter this is but it is so Darke that I Can hardley see to say that I am your Afeckshonet Wife
D Franklin
 
Endorsed: Mrs Franklin